Exhibit 10.1

EXECUTION VERSION

Sarepta Therapeutics, Inc.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 26, 2017, between
Sarepta Therapeutics, Inc., a Delaware corporation (the “Company”), and Douglas
S. Ingram (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the President and Chief Executive Officer of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as the Board of Directors of the Company (the
“Board”) shall designate from time to time that are not inconsistent with the
Executive’s position as the President and Chief Executive Officer of the
Company. The Executive shall report to the Board.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy and skill and the Executive’s efforts to the
performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from (i) serving on one or more
non-profit organization boards of directors, subject to informing and consulting
with the Board; (ii) one or more for-profit company boards of directors, subject
to the prior written approval of the Board; (iii) participating in charitable,
civic, educational, professional, community or industry affairs; and
(iv) managing the Executive’s passive personal investments so long as such
activities, individually or in the aggregate, do not materially interfere or
conflict with the Executive’s duties hereunder or create a potential business or
fiduciary conflict of interest.

(c) The Executive shall become a member of the Board as of the Effective Date
(as defined in Section 2 hereof). Subject to Section 8(e) hereof, during the
Employment Term, the Board shall nominate the Executive for re-election as a
member of the Board at the expiration of the then current term, provided that
the foregoing shall not be required to the extent prohibited by legal or
regulatory requirements.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2. EMPLOYMENT TERM. The Company agrees to employ the Executive under and
pursuant to the terms of this Agreement, and the Executive agrees to be so
employed as President and Chief Executive Officer, for an initial term of three
years (the “Initial Term”) commencing as of the date hereof (the “Effective
Date”). At the conclusion of the Initial Term, and on each anniversary of the
Effective Date following the Initial Term, the term of this Agreement shall be
automatically renewed for successive one-year periods, provided, however, that
either party hereto may elect not to renew the term of this Agreement by giving
written notice to the other party at least 60 days prior to any such date.
Notwithstanding the foregoing, the Executive’s employment hereunder may be
terminated prior to the end of the then current Employment Term (as defined
below) in accordance with Section 7 hereof, subject to Section 8 hereof. The
period of time between the Effective Date and the termination or expiration of
the term of this Agreement shall be referred to herein as the “Employment Term.”
If the Executive continues employment with the Company after the termination or
expiration of the Employment Term, such employment shall be on an at-will basis.
For the avoidance of doubt, a non-renewal of the Agreement by the Company shall
not constitute a termination of the Executive’s employment by the Company
without Cause and a non-renewal of the Agreement by the Executive shall not
constitute a termination of the Executive’s employment by Executive for Good
Reason, and if the Executive’s employment with the Company terminates at such
time of non-renewal (other than for Cause), the Executive shall be entitled to:
(i) the Accrued Benefits (as defined in Section 8(a) hereof); (ii) the vesting
of the Performance Option Award (as defined in Section 5(b) hereof) based on the
Pro Rata Equity Vesting Percentage, as described in Section 8(c)(ii)(B) hereof;
and (iii) the 12-month minimum period of the time to exercise equity awards (as
provided in Section 8(f) hereof), and such benefits under clauses (i), (ii) and
(iii) above shall be the only entitlements the Executive has pursuant to this
Agreement. Concurrently with the execution of this Agreement, the Company and
the Executive shall enter into that certain Change in Control Agreement between
the Company and the Executive dated June 26, 2017 (the “CIC Severance
Agreement”). For the avoidance of doubt, the termination or expiration of this
Agreement shall not operate to terminate the CIC Severance Agreement.

3. BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $650,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased below its then
current level, from time to time by the Board. The base salary as determined
herein from time to time shall constitute “Base Salary” for purposes of this
Agreement.

4. ANNUAL BONUS. During the Employment Term, the Executive shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as in effect from time to time (the “Annual Bonus”) based on a target
bonus opportunity of at least 90% of the Executive’s Base Salary (the “Target
Bonus”), upon the attainment of one or more pre-established performance goals
established by the Board or the Company’s Compensation Committee (the
“Committee”) following good-faith consultation with the Executive. To the extent
determined by the Committee, all or any portion of Executive’s Annual Bonus may
be paid in the form of equity compensation awards under the Company’s Amended
and Restated 2011 Equity Incentive Plan, as amended and/or restated from time to
time, or any successor shareholder-approved Company equity compensation plan.
Any portion of the Annual

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Bonus payable in cash shall be deemed “earned” if the Executive is employed on
the last day of the applicable year, and the Annual Bonus, whether paid in cash
or equity, shall be paid or delivered no later than March 15th of the calendar
year immediately following the applicable year to which the Annual Bonus
relates.

5. EQUITY AWARDS.

(a) INDUCEMENT RESTRICTED STOCK AWARD. On the Effective Date, as an inducement
material to the Executive entering into this Agreement and thereby becoming an
employee of the Company, the Executive shall receive an inducement award in the
form of 335,000 shares of restricted common stock of the Company (the
“Restricted Stock Award”), which shall be granted pursuant to the 2014
Employment Commencement Incentive Plan, as amended, (the “2014 Incentive Plan”).
Twenty-five percent of the Restricted Stock Award shall vest on the one-year
anniversary of the Effective Date, and one thirty-sixth (1/36th) of the
remaining unvested Restricted Stock Award shall vest on each monthly anniversary
of the Effective Date thereafter, ending on the fourth anniversary of the
Effective Date, in each case, subject to the Executive’s continued service to
the Company or a subsidiary thereof from the date of grant through each
applicable vesting date. The Restricted Stock Award shall be subject to
Section 26 hereof and to such other terms and conditions contained in the 2014
Incentive Plan and the Company’s form of restricted stock agreement under the
2014 Incentive Plan.

(b) INDUCEMENT PERFORMANCE OPTION AWARD. On the Effective Date, in lieu of any
future annual equity awards for the first five years of the Executive’s
employment and as an inducement material to the Executive entering into this
Agreement and thereby becoming an employee of the Company, the Executive shall
receive an additional inducement award in the form of an option to purchase
3,300,000 shares of the Company’s common stock (the “Performance Option Award”),
which shall be granted pursuant to the 2014 Incentive Plan. Except as expressly
provided in Sections 8(c)(ii)(B) and 8(d)(v)(B) hereof and Section 3(c)(ii) of
the CIC Severance Agreement, the Performance Option Award shall vest only as
provided in this Section 5(b). On the fifth anniversary of the Effective Date,
subject to the Executive’s continued service to the Company or a subsidiary
thereof from the date of grant through such fifth anniversary date, a percentage
of the Performance Option Award shall vest determined using the table below
(such percentage, the “Five-Year Vesting Percentage”) based on the extent to
which the compounded annual growth rate (“CAGR”) of the Company’s stock price
from the Effective Date (based on the closing price on such date) through the
fifth anniversary of the Effective Date (based on the average of the closing
price of the Company’s common stock on the 20 trading days immediately preceding
such date) (the “Five-Year Company CAGR”) exceeds the CAGR of the NASDAQ Biotech
Index (symbol NBI) (or any successor index) (the “Biotech Index”) during the
same period (the “Five Year-Biotech Index CAGR”).

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Five-Year Vesting Percentage Table

 

Five-Year Company CAGR:

   15%-
19.99%     20%-
24.99%     25%-
29.99%     30%-
34.99%     35%-
39.99     >40%  

Percent Five-Year Company CAGR exceeds Five-Year Biotech Index CAGR:

     Option Vesting Percentage at 5th Anniversary of Grant  

0.00%-0.99%

     0.00 %      0.00 %      0.00 %      16.67 %      33.33 %      33.33 % 

1.00%-1.99%

     0.00 %      0.00 %      8.33 %      26.67 %      43.33 %      46.67 % 

2%-2.99%

     0.00 %      0.00 %      16.67 %      36.67 %      53.33 %      60.00 % 

3%-3.99%

     0.00 %      8.33 %      25.00 %      46.67 %      63.33 %      73.33 % 

4%-4.99%

     8.33 %      16.67 %      33.33 %      56.67 %      73.33 %      86.67 % 

at least 5%

     16.67 %      33.33 %      50.00 %      66.67 %      83.33 %      100.00 % 

Except as expressly provided in Section 8(c)(ii)(B) or 8(d)(v)(B) hereof or
pursuant to Section 3(c)(ii) of the CIC Severance Agreement, no vesting shall
occur pursuant to this Section 5(b) prior to the fifth anniversary of the
Effective Date. No vesting shall occur if the Five-Year Company CAGR is less
than 15%. If the Five-Year Company CAGR is at least 15%, then the applicable
column in the table above to which the Five-Year Company CAGR relates must be
identified. After such identification, the Five-Year Vesting Percentage shall be
equal to the applicable percentage in the cell within the table above that
corresponds with the applicable percentage in the left column by which the
Five-Year Company CAGR exceeds the Five-Year Biotech Index CAGR (i.e., Five-Year
Company CAGR less Five-Year Biotech Index CAGR). If the Five-Year Company CAGR
is less than the Five-Year Biotech Index CAGR, the Five-Year Vesting Percentage
shall be zero (0%). For the avoidance of doubt, no interpolation between levels
shall be used to determine the Five-Year Vesting Percentage. Exhibit A contains
examples demonstrating the vesting under this Section 2(b) and the pro rata
vesting provided under Section 8(d)(v)(B) hereof and Section 3(c)(ii) of the CIC
Severance Agreement. The Performance Option Award shall be subject to Section 26
hereof and to such other terms and conditions contained in the 2014 Incentive
Plan and the Company’s form of option agreement under the 2014 Incentive Plan.

(c) ANNUAL EQUITY AWARDS. Beginning on the fifth anniversary of the Effective
Date and in each calendar year during the Employment Term thereafter, the
Executive shall be eligible to receive a long-term incentive award commensurate
with the Executive’s position as the President and Chief Executive Officer of
the Company, in such amount and form, and subject to such terms and conditions,
as may be determined in the sole discretion of the Board or the Committee.

(d) ACCELERATION. Notwithstanding the foregoing, the Compensation Committee may,
in its sole discretion, authorize the accelerated vesting of a portion of or all
of the Executive’s unvested Restricted Stock Award and/or Performance Option
Award, but shall be under no obligation to do so. Any remaining unvested equity
awards as of the termination date shall be immediately forfeited and of no
further force or effect, except as provided in Section 8(d)(v)(C) hereof.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. The Executive shall be entitled to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, on the same basis as
those benefits are generally made available to other executives of the Company,
subject to satisfying the terms and conditions of such plans, including the
applicable eligibility requirements.

(b) VACATIONS. The Executive shall be entitled to paid vacation in accordance
with the Company’s policy on accrual and use applicable to employees as in
effect from time to time.

(c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy, for all reasonable business expenses
incurred in connection with the performance of the Executive’s duties hereunder
and the Company’s policies with regard thereto.

7. TERMINATION. The Executive’s employment and the Employment Term hereunder
shall terminate on the first of the following to occur:

(a) DISABILITY. Upon thirty (30) days’ prior written notice by the Company to
the Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for one hundred eighty (180) days (including
weekends and holidays) in any 365-day period. Notwithstanding the foregoing, in
the event that as a result of earlier absence because of mental or physical
incapacity Executive incurs a “separation from service” within the meaning of
such term under Code Section 409A (as defined in Section 25(a) hereof),
Executive shall on such date automatically be terminated from employment as a
Disability termination.

(b) DEATH. Automatically on the date of death of the Executive.

(c) CAUSE. Subject to this Section 7(c), immediately upon written notice by the
Company to the Executive of a termination for Cause. “Cause” shall mean:

(i) The Executive’s substantial and repeated failure to perform in good faith
the Executive’s duties or follow the reasonable and legal written direction of
the Board after the Executive has received a written demand of the same from the
Company which specifically sets forth the factual basis for the Company’s belief
that the Executive has not substantially performed and the Executive has failed
to cure such non-performance, if curable, within ten (10) business days after
receiving such notice;

(ii) The Executive’s willful material misconduct with respect to any material
aspect of the business of the Company;

(iii) The Executive’s conviction of or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) The Executive’s performance of any material act of theft, fraud or
malfeasance in connection with the performance of the Executive’s duties to the
Company; or

(v) A material breach of this Agreement or material violation of the Company’s
code of conduct or other written material Company policy after the Executive has
received written notice specifying such breach or violation, and the Executive
has failed to cure such breach or violation, if curable, within ten
(10) business days after receiving such notice.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon thirty (30) days’ prior written notice by the Executive to
the Company of a termination for Good Reason. “Good Reason” shall mean the
occurrence of any of the following events:

(i) Material diminution in the Executive’s Base Salary or Target Bonus;

(ii) Material diminution in the Executive’s title, authority, duties or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);

(iii) Relocation of the Executive’s primary work location by more than 50 miles
from its then current location; or

(iv) A material breach by the Company of this Agreement, any equity award
agreement or the CIC Severance Agreement, including, without limitation, the
removal of the Executive from the Board by the Company (other than for Cause) or
the failure to nominate the Executive for re-election to serve on the Board

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and the Company shall have
thirty (30) days following receipt of such notice to cure such circumstances in
all material respects, provided, that, no termination for Good Reason shall
occur after the 180th day following the first occurrence of any Good Reason
event.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8. CONSEQUENCES OF TERMINATION.

(a) DEATH OR DISABILITY. In the event that the Executive’s employment is
terminated due to the Executive’s death or Disability, the Executive or the
Executive’s legal representative or estate, as the case may be, shall be
entitled to the “Accrued Benefits,” which shall mean: (i) any earned but unpaid
Base Salary through the date of termination, payable in accordance with the
regular payroll practices of the Company, but no later than thirty (30) days
following the date of termination; (ii) any Annual Bonus earned but unpaid with
respect to the fiscal year ending on or preceding the date of termination,
payable at the time such bonuses would have been paid if the Executive was still
employed with the Company; (iii) reimbursement for any unreimbursed business
expenses incurred through the date of termination within thirty (30) days
following the date of termination; (iv) any accrued but unused vacation time in
accordance with Company policy; and (v) all other payments, benefits or fringe
benefits to which the Executive shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement.

(b) TERMINATION FOR CAUSE. If the Executive’s employment is terminated by the
Company for Cause, the Company shall pay to the Executive the Accrued Benefits
(other than the benefit described in Section 8(a)(ii) hereof). Notwithstanding
anything to the contrary in Section 8(a) hereof, in the event of a termination
for Cause, Executive shall be paid any earned but unpaid Base Salary and accrued
but unused vacation time on the date of termination.

(c) TERMINATION WITHOUT GOOD REASON OR AS A RESULT OF NON-RENEWAL OF THIS
EMPLOYMENT TERM.

(i) If the Executive’s employment is terminated by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Benefits.

(ii) If the Executive’s employment is terminated as a result of non-renewal of
the Employment Term as provided in Section 2 hereof:

(A) the Company shall pay to the Executive the Accrued Benefits; and

(B) a pro rata portion of the Executive’s outstanding Performance Option Award
shall vest based on performance through the date of termination and shall be
determined as follows: identify the CAGR of the Company’s stock price (the
“Company CAGR”) from the Effective Date through the date of the Executive’s
termination; and following identification, calculate the CAGR of the Biotech
Index (the “Biotech Index CAGR”) from the Effective Date through the date of the
Executive’s termination and then determine the vesting percentage in the same
manner as described in Section 5(b) hereof, substituting the date of termination
for the fifth anniversary of the Effective Date. To determine such pro rata
portion, such vesting percentage shall be multiplied by a fraction, the
numerator of which is the number of full months that the Executive performed
services for the Company and any subsidiary thereof and the denominator of which
is 60 (this vesting percentage multiplied by this fraction is the “Pro Rata
Equity Vesting Percentage”). For purposes of determining the Company’s stock

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

price, such price shall be based on (i) the closing price of the Company’s
common stock on the date of grant, and (ii) the average of the closing prices of
the Company’s common stock on the 20 trading days immediately preceding the date
of the Executive’s termination. Any portion of the Performance Option Award that
does not vest pursuant to this Section 8(c)(ii)(B) as of the date of the
Executive’s termination shall be immediately forfeited and of no further force
or effect, subject to Section 8(d)(v)(C) hereof.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OUTSIDE OF CHANGE IN CONTROL
PERIOD. If during the Employment Term and outside of a Change in Control Period
(as defined in the CIC Severance Agreement), the Executive’s employment by the
Company is terminated (x) by the Company without Cause, or (y) by the Executive
for Good Reason, the Company shall pay or provide the Executive with the
following, subject to the provisions of Section 25 hereof:

(i) The Accrued Benefits;

(ii) A pro rata portion of the Annual Bonus for the year in which the date of
the Executive’s termination occurs (based on service from the beginning of the
performance period until the date of termination), subject to the actual
achievement of the performance goals, as determined by the Committee following
the end of the applicable performance period and payable at the time such
bonuses are paid to other executives of the Company;

(iii) An aggregate amount equal to the sum of (1) 18 months of the Executive’s
then current Base Salary and (2) the Executive’s Target Bonus, payable in
substantially equal installments in accordance with the regular payroll policies
of the Company, over a period of 18 months following the date of termination of
employment, except that the first installment shall be paid on the sixtieth
(60th) day following the date of termination and shall include any prior
installment that would have been payable if the Release requirement set forth in
Section 9 hereof were satisfied on the date of termination;

(iv) A monthly amount equal to the monthly amount of the COBRA continuation
coverage premium under the Company’s group medical plans as in effect from time
to time less the amount of the Executive’s portion of the premium as if the
Executive was an active employee for a period of 18 months, except that (1) the
first installment shall be paid on the sixtieth (60th) day following the date of
termination and shall include any prior installment that would have been payable
if the Release requirement set forth in Section 9 hereof were satisfied on the
date of termination and (2) such monthly amounts shall cease on the date the
Executive becomes eligible for group health coverage through a new employer;

(v) The Restricted Stock Award and Performance Option Award shall become vested
or forfeited, as provided below:

(A) For the Restricted Stock Award, a portion of the Executive’s Restricted
Stock Award shall vest on the Executive’s date of termination with respect to an
additional 25% (or such lesser amount, if applicable) of the total shares
underlying the Restricted Stock Award;

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(B) For the Performance Option Award, a portion of the Executive’s Performance
Option Award shall vest in accordance with the methodology provided in
Section 8(c)(ii)(B) hereof; and

(C) Any portion of the Restricted Stock Award or the Performance Option Award
that does not vest pursuant to this Section 8(d)(v), as of the termination date
(the “Unvested Awards”), shall be immediately forfeited and of no further force
or effect, provided that forfeiture of the Unvested Awards shall be suspended
for ninety (90) days following the Executive’s termination, and such suspension
shall be solely for the purpose of allowing additional vesting of the applicable
portion of the Unvested Awards to the extent expressly provided under the terms
of the CIC Severance Agreement should a Change in Control (as defined in the CIC
Severance Agreement) occur during the 90-day forfeiture suspension period. In
the event a Change in Control does not occur during such 90-day forfeiture
suspension period, the Unvested Awards shall be immediately forfeited at the end
of the 90-day forfeiture suspension period and be of no further force or effect.
In the event a Change in Control occurs during the 90-day forfeiture suspension
period, any portion of the Unvested Award that does not vest under the terms of
the CIC Severance Agreement shall be immediately forfeited and of no further
force or effect.

(vi) Outplacement services at a level commensurate with the Executive’s position
in accordance with the Company’s practices as in effect from time to time
provided that the cost of such outplacement shall not exceed $20,000; and
provided, further, that such outplacement benefits shall end not later than the
last day of the second calendar year that begins after the date of termination.

(e) OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from the Board and any other
position as an officer, director or fiduciary of any Company-related entity. To
the extent Executive remains an employee of the Company but, is no longer
serving in the capacity of the Chief Executive Officer, Executive shall promptly
resign from the Board upon such change in responsibilities.

(f) EXERCISE PERIOD. In the event of a termination without Cause by the Company,
termination for Good Reason by Executive or termination as a result of the
non-renewal of the Executive’s Employment Term as provided in Section 2 hereof,
Executive shall have no less than 12 months from the date of termination (but in
no event beyond the remaining term of such equity awards) to exercise any equity
awards (i) already vested as of the date of termination or (ii) vested in
accordance with Section 8(d)(v) hereof. In the event of termination for any
reason other than without Cause, Good Reason or the non-renewal of the
Employment Term, the time period to exercise any equity awards already vested as
of the date of termination shall be as set forth in the applicable award
agreements.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(g) TERMINATION DURING A CHANGE IN CONTROL PERIOD. In the event the Executive
experiences a “Covered Termination” during the “Change in Control Period” (each
term as defined in the CIC Severance Agreement) that is coincident with the
Employment Term, the Executive shall be entitled severance payments and benefits
under the CIC Severance Agreement in accordance with its terms and conditions,
without duplication of the severance payments and benefits provided under this
Agreement. In the event the Executive experiences a Covered Termination that is
coincident with the Employment Term and that occurs during the “Pre-Change in
Control Period” (as defined in the CIC Severance Agreement), severance payments
and benefits payable or provided under this Agreement shall cease upon the
“Change in Control” (as defined in the CIC Severance Agreement) and the
Executive shall no longer be entitled to further severance payments or benefits
under this Agreement. Instead, the Executive shall be paid under the CIC
Severance Agreement in accordance with its terms and conditions and any
severance payments and benefits payable or provided under the CIC Severance
Agreement shall be reduced by any severance payments and benefits paid or
provided under this Agreement, notwithstanding anything else to the contrary in
this Agreement or the CIC Severance Agreement. In the event the Executive
experiences a Covered Termination during the Post-Change in Control Period (as
defined in the CIC Severance Agreement), the Executive will not be entitled to
any severance payments or benefits under this Agreement.

9. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to Section 8(d) hereof or in connection with
the Executive’s termination of employment as a result of non-renewal of the
Employment Term pursuant to Section 8(c) hereof, in each case, beyond the
Accrued Benefits, shall be payable only if the Executive delivers to the Company
and does not revoke a general release of claims in favor of the Company
substantially in the same form as attached hereto as Exhibit B (the “Release”).
Such Release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
termination; provided that the Company delivers to Executive such Release within
seven (7) days after the date of termination. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by a subsequent
employer, except as provided in Section 8(d)(iv) hereof.

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s assigned duties and for
the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any business and technical information or
trade secrets, nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its subsidiaries, affiliated companies or
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company (or any predecessor). The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law,

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

regulation or legal process (provided that the Executive provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). In addition, nothing in this Agreement shall be construed to
prohibit the Executive from reporting possible violations of federal or state
law or regulations to any governmental agency or self-regulatory organization
with oversight responsibility for the Company, or making other disclosures that
are protected under whistleblower or other provisions of any applicable federal
or state law or regulations. Prior authorization of the Company is not required
to make any such reports or disclosures, and the Executive is not required to
notify the Company that he has made such reports or disclosures.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
hereunder and for a period of eighteen (18) months thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in the research, development or sale of Duchenne Muscular
Dystrophy treatments, oligonucleotide based therapies, or chemistry platforms
that compete with Company or any of its subsidiaries or affiliates or in any
other material business in which the Company or any of its subsidiaries or
affiliates is engaged on the date of termination or in which they have planned,
on or prior to such date, to be engaged in on or after such date, in any locale
of any country in which the Company conducts business. Notwithstanding the
foregoing, nothing herein shall prohibit the Executive from being a passive
owner of not more than one percent (1%) of the equity securities of a publicly
traded corporation engaged in a business that is in competition with the Company
or any of its subsidiaries or affiliates, so long as the Executive has no active
participation in the business of such corporation. In addition, the provisions
of this Section 10(b) shall not be violated by the Executive commencing
employment with a subsidiary, division or unit of any entity that engages in a
business in competition with the Company or any of its subsidiaries or
affiliates so long as the Executive and such subsidiary, division or unit does
not engage in a business in competition with the Company or any of its
subsidiaries or affiliates.

(c) NONSOLICITATION; NONINTERFERENCE; NONDISPARAGEMENT. (i) During the
Executive’s employment with the Company and for a period of eighteen (18) months
thereafter, the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any customer of the Company or any of its
subsidiaries or affiliates to purchase goods or services then sold by the
Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.

(ii) During the Executive’s employment with the Company and for a period of
eighteen (18) months thereafter, the Executive agrees that the Executive shall
not, except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (A) solicit, aid or induce any employee, representative or agent
of the Company or any of its subsidiaries or

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

affiliates to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (B) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its subsidiaries or affiliates and any of their
respective vendors, joint venturers or licensors. An employee, representative or
agent shall be deemed covered by this Section 10(c)(ii) while so employed or
retained and for a period of six (6) months thereafter, or (C) either publicly
or privately, disparage, criticize or defame the Company, its affiliates and
their respective affiliates, directors, officers, agents, partners,
stockholders, individuals or the Company’s, products, services, technology or
business.

(iii) Notwithstanding the foregoing, the provisions of this Section 10(c) shall
not be violated by (A) general advertising or solicitation not specifically
targeted at Company-related persons or entities, (B) the Executive serving as a
reference, upon request, for any employee of the Company or any of its
subsidiaries or affiliates, or (C) actions taken by any person or entity with
which the Executive is associated if the Executive is not personally involved in
any manner in the matter and has not identified such Company-related person or
entity for soliciting or hiring.

(d) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information. To the extent that the Executive is
provided with a cell phone number by the Company during employment, the Company
shall cooperate with the Executive in transferring such cell phone number to the
Executive’s individual name following the date of termination.

(e) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(f) TOLLING. In the event of any violation of the provisions of this Section 10,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(g) SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and 11
hereof as well as those set forth in the Confidential Proprietary Rights and
Non-Disclosure Agreement attached as Exhibit C (the “Confidentiality Agreement”)
shall survive the termination or expiration of the Employment Term and any
termination of the Executive’s employment with the Company and shall be fully
enforceable thereafter.

11. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company (and at such times that are reasonably convenient for the Executive
after termination of the Executive’s employment with the Company), the Executive
will respond and provide information with regard to matters in which the
Executive has knowledge as a result of the Executive’s employment with the
Company, and will assist while employed (and will provide reasonable assistance
after termination of the Executive’s employment with the Company) to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
while employed (and will provide reasonable assistance after termination of the
Executive’s employment with the Company) to the Company and its affiliates in
the prosecution of any claims that may be made by the Company or its affiliates,
to the extent that such claims may relate to the period of the Executive’s
employment with the Company. The Executive agrees that while employed by the
Company, the Executive will promptly inform the Company if the Executive becomes
aware of any lawsuit or government investigation involving any claim that may be
filed or threatened against the Company or its affiliates, and that after
termination of the Executive’s employment with the Company, the Executive will
promptly inform the Company if the Executive (i) is served with a complaint,
summons, subpoena, pleading, order or other similar document relating to the
Company or its affiliates, or (ii) otherwise receives written notice of any
lawsuit, government investigation or regulatory body action involving any claim
that may be filed or threatened against the Company or its affiliates. The
Executive also agrees to promptly inform the Company (to the extent that the
Executive is legally permitted to do so) if the Executive is asked to assist in
any investigation of the Company or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. Upon presentation of appropriate documentation,
the Company shall pay or reimburse the Executive for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by the
Executive in complying with this Section 11 and, in the event Executive is no
longer receiving any compensation or benefits under this Agreement or as a
Company employee, shall pay Executive a reasonable hourly rate for any work
performed at Company’s request.

12. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 or Section 11 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In the event that a court of competent jurisdiction or an arbitrator determines
that Executive has violated Section 10 or Section 11 hereof, any severance being
paid to the Executive pursuant to this Agreement or otherwise shall immediately
cease, and any severance previously paid to the Executive (other than $1,000)
shall be immediately repaid by the Executive to the Company.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

13. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 13 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

14. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown

on the records of the Company

If to the Company:

Sarepta Therapeutics, Inc.

215 First St.

Cambridge, MA 02142

Attention: Ty Howton, General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control
except in the case of any such form, award, plan or policy approved by the
shareholders of the Company in which case the terms such form, award, plan or
policy shall prevail.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment with the Company, other than
injunctive relief under Section 12 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Boston, Massachusetts
(applying Massachusetts law) in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. The decision of the arbitrator will be final and binding upon the
parties hereto. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, (a) each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses, and (b) the arbitration costs shall be borne entirely by the
Company.

19. INDEMNIFICATION. The Company hereby agrees to indemnify Executive and hold
Executive harmless to the fullest extent permitted by law against and in respect
of any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including advancement of reasonable attorney’s fees), losses, and
damages resulting from Executive’s good faith performance of Executive’s duties
and obligations with the Company and the Company’s affiliates. These obligations
shall survive the expiration of the Employment Term and the termination of
Executive’s employment with the Company.

20. LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors. These obligations
shall survive the expiration of the Employment Term and the termination of
Executive’s employment with the Company.

21. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement, together with all exhibits hereto, the
Confidentiality Agreement and the CIC Severance Agreement, sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts without regard to the choice of law principles
thereof.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

22. REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder. In addition, the Executive acknowledges that the Executive is aware
of Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Executive in compliance with any policy Company may adopt in connection
therewith.

23. LEGAL FEES. Within thirty (30) days upon presentation of appropriate
documentation, the Company shall pay all reasonable and documented legal fees
and related expenses incurred in connection with the drafting, negotiation and
execution of this Agreement and other documents relating to equity arrangements,
up to a maximum of $20,000.

24. TAX WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

25. CODE SECTION 409A COMPLIANCE.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

with regard to any payment that is considered non-qualified deferred
compensation under Code Section 409A (and not otherwise exempt under Code
Section 409A) payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (ii) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 25 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum without
interest, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Internal Revenue Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

26. CLAWBACK. Notwithstanding anything herein to the contrary, the Executive
agrees and acknowledges that his cash and non-cash incentive compensation
(whether provided under this Agreement or otherwise) shall be subject to the
terms and conditions of the Company’s Incentive Compensation Recoupment Policy
approved by the Company in April 2016, as amended from time to time.
Notwithstanding the foregoing, the Executive agrees that incentive compensation,
as defined under the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and such regulations as are promulgated thereunder from time to time
(“Dodd-Frank”), payable to the Executive under the Company’s bonus plans, this
Agreement or any other plan, arrangement or program established or maintained by
the Company shall be subject to any clawback policy adopted or implemented by
the Company in respect of Dodd-Frank, or in respect of any other applicable law
or regulation. Further, any shares acquired pursuant to the vesting of the
Restricted Stock Award (or any other similar award) or pursuant to the exercise
of the Performance Option Award (or any other option) shall be subject to
clawback by the Company as a result of any act or omission that involves the
Executive’s fraud or any act or omission of the Executive that constitutes
Cause, as defined in Section 7(c) hereof.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SAREPTA THERAPEUTICS, INC. By:  

/s/ M. Kathleen Behrens, Ph.D.

Name:   M. Kathleen Behrens, Ph.D. Title:   Chairwoman of the Board

EXECUTIVE By:  

/s/ Douglas S. Ingram

Name:   Douglas S. Ingram

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

PERFORMANCE OPTION AWARD VESTING EXAMPLES

Example A: Company CAGR Exceeds Biotech Index CAGR by 3% at 18 Months:

Assume Executive is terminated by the Company without Cause (outside of a Change
in Control) 18 months after the date of grant, when the Company CAGR is 23% and
the Biotech Index CAGR is 20%. The vesting percentage is 8.33% (pursuant to the
table in Section 5(b) of the Employment Agreement). The Performance Option Award
would pro rata vest as follows:

 

3,300,000 shares × 0.0833 ×  

18

   = 82,467 shares underlying the option vest      60      

Assume the same facts apply, but the Executive’s termination without Cause
occurs on a Change in Control:

3,300,000 shares × 0.0833 × 0.50 = 137,455 shares underlying the option vest  

Example B: Company CAGR Exceeds Biotech Index CAGR by 6% at 18 Months:

Assume Executive is terminated by the Company without Cause (outside of a Change
in Control) 18 months after the date of grant, when the Company CAGR is 26% and
the Biotech Index CAGR is 20%. The vesting percentage is 50% (pursuant to the
table in Section 5(b) of the Employment Agreement). The Performance Option Award
would pro rata vest as follows:

 

3,300,000 shares × 0.50 ×  

18

60

   = 495,000 shares underlying the option vest   

Assume the same facts apply, but the Executive’s termination without Cause
occurs on a Change in Control:

3,300,000 shares × 0.50 × 0.50   =   825,000 shares underlying the option vest

Example C: Company CAGR Exceeds Biotech Index CAGR by 7% at Year 4:

Assume Executive is terminated by the Company without Cause (outside of a Change
in Control) 4 years after the date of grant, when the Company CAGR is 36% and
the Biotech Index CAGR is 29%. The vesting percentage is 83.33% (pursuant to the
table in Section 5(b) of the Employment Agreement). The Performance Option Award
would pro rata vest as follows:

 

3,300,000 shares × 0.8333 ×  

48

60

   = 2,199,912 shares underlying the option vest   

Assume the same facts apply, but the Executive’s termination without Cause
occurs on a Change in Control: The number of pro rata vested shares would be the
same as above (2,199,912 shares underlying the option would vest).

These examples are provided for illustration purposes only. Capitalized terms
used herein shall have the meaning set forth in the Employment Agreement and the
CIC Severance Agreement.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT B

GENERAL RELEASE

GENERAL RELEASE (the “Release”), by Douglas S. Ingram (the “Executive”) in favor
of Sarepta Therapeutics, Inc. (the “Company”) and the Company Releasees (as
hereinafter defined), dated as of [●].

Capitalized terms used herein but not specifically defined shall have the
meanings set forth in the Employment Agreement between Executive and the
Company, dated as of June 26, 2017 (the “Employment Agreement”).

WHEREAS, in connection with the termination of Executive’s employment, the
Company has agreed to provide Executive with the payments and benefits set forth
in the Employment Agreement, subject to the terms and conditions set forth
therein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. General Release. Executive, for Executive and for Executive’s heirs,
executors, administrators, successors and assigns (referred to collectively as
“Releasors”) hereby irrevocably and unconditionally, and knowingly and
voluntarily, waives, terminates, cancels, releases and discharges forever the
Company, and its subsidiaries, affiliates and related entities, and any and all
of their respective predecessors, successors, assigns and employee benefit
plans, together with each of their respective owners, assigns, agents,
directors, general and limited partners, shareholders, directors, officers,
employees, attorneys, advisors, trustees, fiduciaries, administrators, agents or
representatives, and any of their predecessors and successors and each of their
estates, heirs and assigns (collectively, the “Company Releasees”) from any and
all charges, allegations, complaints, claims, liabilities, obligations,
promises, agreements, causes of action, rights, costs, losses, debts and
expenses of any nature whatsoever, including those arising from or related to
the Executive’s Change in Control and Severance Agreement, dated June 26, 2017,
known or unknown, suspected or unsuspected (collectively, “Claims”) which
Executive or the Releasors ever had, now have, may have, or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) by reason of any matter, fact or cause whatsoever
against the Company or any of the other Company Releasees: (a) from the
beginning of time to the date upon which Executive signs this Agreement,
(b) arising out of, or relating to, Executive’s employment with the Company
and/or the termination of Executive’s employment; or (c) arising out of or
related to any agreement or arrangement between Executive and/or any Company
Releasees. This Release includes, without limitation, all claims for attorneys’
fees and punitive or consequential damages and all claims arising under any
federal, state and/or local labor, employment, whistleblower and/or
anti-discrimination laws and/or regulations, including, without limitation, the
Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Civil Rights Act of
1991, the Equal Pay Act, the Immigration and Reform Control Act, the Uniform
Services Employment and Re-Employment Act, the Rehabilitation Act of 1973,
Executive Order 11246, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Worker Adjustment Retraining and Notification Act and the Family Medical Leave
Act, the Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1, et
seq.), the Massachusetts Equal Rights Act (M.G.L. c. 93, §102), the
Massachusetts Civil Rights Act (M.G.L. c. 12, §§ 11H & 11I), the Massachusetts
Privacy Statute (M.G.L. c. 214, § 1B), the Massachusetts Sexual Harassment
Statute (M.G.L. c. 214, § 1C), the Massachusetts Wage Act (M.G.L. c. 149 § 148,
et seq.), the Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1, et seq.),
the Massachusetts Equal Pay Act (M.G.L. c. 149, § 105A), and any similar
Massachusetts or other state or federal statute, including all amendments to any
of the aforementioned acts or under any common law or equitable theory
including, but not limited to, tort, breach of contract, fraud, fraudulent
inducement, promissory estoppel or defamation, and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation, or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to the foregoing; provided, however, that nothing in
this Release shall release or impair any rights that cannot be waived under
applicable law.

2. Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:

a. limit or prohibit in any way Executive’s (or Executive’s beneficiaries’ or
legal representatives’) rights to bring an action to enforce the terms of the
Employment Agreement1 or this Release, or for the Company’s reimbursement of
business expenses incurred by Executive but unpaid in accordance with the
Company’s expenses reimbursement policies;

b. release any claim for employee benefits under plans covered by the Employee
Retirement Income Security Act of 1974, as amended, to the extent that such
claims may not lawfully be waived, or for any payments or benefits under any
benefit plans of the Company and its affiliates in which Executive was a
participant as of the date of termination of Executive’s employment that have
accrued or vested in accordance with and pursuant to the terms of those plans;

c. release any claims for indemnification (i) in accordance with applicable laws
or the corporate governance documents of the Company or its affiliates in
accordance with their terms as in effect from time to time, (ii) pursuant to any
applicable directors and officers insurance policy with respect to any liability
incurred by Executive as an officer or director of the Company or its affiliates
in accordance with the terms thereof or (iii) pursuant to the terms of Sections
19 and 20 of the Employment Agreement.

3. Executive Representations. Executive represents and warrants that the
Releasors have not filed any civil action, suit, arbitration, administrative
charge, complaint, lawsuit or legal proceeding against any Company Releasee nor
has any Releasor assigned, pledged, or hypothecated, as of the Effective Date,
Executive’s claim to any person and no other person has an interest in the
Claims that Executive is releasing.

 

 

1  The specifics of the actual payments will be added consistent with the
Employment Agreement.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

4. Acknowledgements by Executive. Executive acknowledges and agrees that
Executive has read this Release in its entirety and that this Release is a
general release of all known and unknown rights and Claims, including, without
limitation, of rights and Claims arising under ADEA. This Release specifically
includes a waiver and release of Claims that Executive has or may have regarding
payments or amounts covered by the Massachusetts Wage Act or the Massachusetts
Minimum Fair Wages Act (including, for instance, hourly wages, salary, overtime,
minimum wages, commissions, vacation pay, holiday pay, sick leave pay, dismissal
pay, bonus pay or severance pay), as well as Claims for retaliation under the
Massachusetts Wage Act or the Massachusetts Minimum Fair Wages Act. Executive
further acknowledges and agrees that:

a. this Release does not release, waive or discharge any rights or claims that
may arise for actions or omissions after the date of this Release;

b. Executive is entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which Executive
is not already entitled to receive;

c. Executive has been advised, and is being advised by this Release, to consult
with an attorney before executing this Release, and Executive has consulted with
counsel of Executive’s choice concerning the terms and conditions of this
Release;

d. Executive has been advised, and is being advised by this Release, that
Executive has forty-five (45) days within which to consider this Release, and
Executive hereby acknowledges that in the event that Executive executes this
Release prior to the expiration of the 45-day period, Executive waives the
balance of said period and acknowledges that Executive’s waiver of such period
is knowing, voluntary and has not been induced by the Company or any Company
Releasee through fraud, misrepresentation, or threat; and

e. Executive is aware that this Release shall become null and void if Executive
revokes Executive’s agreement to this Release within seven (7) days following
the date of execution of this Release. Executive may revoke this Release at any
time during such seven-day period by delivering (or causing to be delivered) to
the General Counsel of the Company at 215 First Street, Cambridge, MA 02142,
written notice of Executive’s revocation of this Release no later than 5:00 p.m.
Eastern Time on the seventh (7th) full day following the date of execution of
this Release (the “Effective Date”).

5. Additional Agreements. Nothing in this Agreement shall prohibit Executive
from filing a charge with, providing information to or cooperating with any
governmental agency and in connection therewith obtaining a reward or bounty,
but Executive agrees that should any person or entity file or cause to be filed
any civil action, suit, arbitration, or other legal proceeding seeking equitable
or monetary relief concerning any claim released by Executive herein, neither
the Executive nor any Releasor shall not seek or accept any such damages or
relief from or as the result of such civil action, suit, arbitration, or other
legal proceeding filed by Executive or any action or proceeding brought by
another person, entity or governmental agency. In addition, nothing in this
Release shall be construed to prohibit Executive from (a) reporting or
disclosing information under the terms of the Company’s Reporting Suspected
Violations of Law



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Policy or (b) reporting possible violations of federal and/or state law or
regulations, including any possible securities laws violations, to any
governmental agency or entity, including the U.S. Department of Justice, the
U.S. Securities and Exchange Commission, the U.S. Congress, or any agency
Inspector General; making any other disclosures that are protected under the
whistleblower provisions of federal and/or state law or regulations; otherwise
fully participating in any federal and/or state whistleblower programs,
including any such programs managed by the U.S. Securities and Exchange
Commission or the Occupational Safety and Health Administration; or receiving
individual monetary awards or other individual relief by virtue of participating
in any such federal and/or state whistleblower programs (it being understood
that prior authorization of the Company is not required to make any such reports
or disclosures, and the Executive is not required to notify the Company that he
or she has made such reports or disclosures). Additionally, the Executive
acknowledges and understands that under the Federal Defend Trade Secrets Act of
2016, the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; (ii) to the
Executive’s attorney in relation to a lawsuit for retaliation against the
Executive for reporting a suspected violation of law; or (iii) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal

6. Amendment. No provision of this Release may be modified, changed, waived or
discharged unless such waiver, modification, change or discharge is agreed to in
writing and signed by the Company and the Executive.

IN WITNESS WHEREOF, the Executive has signed this Release on the date set forth
below.

 

EXECUTIVE By:  

 

Name:   Douglas S. Ingram Date:  

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT C

CONFIDENTIAL PROPRIETARY RIGHTS AND NON-DISCLOSURE AGREEMENT

This Confidential Proprietary Rights and Non-Disclosure Agreement (this
“Agreement”) is entered into as of the 26th day of June, 2017 (the “Effective
Date”), by and between Sarepta Therapeutics, Inc., a Delaware corporation,
(“Sarepta”) and Douglas S. Ingram (“Employee”) (each, a “Party” and,
collectively, the “Parties”).

RECITALS

 

A. Employee will be engaged as an employee to provide services to Sarepta (the
“Services”) as an at-will employee.

 

B. Employee will have access to certain material, non-public information about
Sarepta.

 

C. As a condition precedent to providing such information to the Employee in
connection with the Services and Employee’s employment, the Parties have agreed
to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants expressed herein and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties, intending to be legally bound, agree as follows.

AGREEMENT

 

1. Definitions. For the purposes of this Agreement:

 

  1.1 “Affiliate” of a Party means any entity that a Party directly or
indirectly controls, or is controlled by, including but not limited to
employees, agents, and entities.

 

  1.2 “Representative” means, with respect to either Party, such Party’s
members, managers, partners, Affiliates, attorneys, advisors, potential lenders,
potential co-investors, directors, officers, employees, agents, representatives,
or family members.

 

  1.3

“Confidential Information” means any business, marketing, technical, or other
information in tangible or intangible form disclosed by Sarepta (or any of its
Affiliates) to Employee that, at the time of disclosure, is designated as
confidential (or like designation), is disclosed in circumstances of confidence,
or would be understood by the Parties (or their Affiliates and Representatives),
exercising reasonable business judgment, to be confidential. This includes
information that is conceived, compiled, developed, discovered or received by,
or made available to Employee during his/her Employment, and whether or not
while engaged in performing work for Sarepta. Confidential Information includes
information, both written and oral, relating to Inventions, Work Product, trade
secrets and other proprietary information, technical data, products, services,
unpublished financial information or projections, business, marketing and

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  strategic plans, future service and product development plans, legal affairs,
suppliers, customers, prospects, opportunities, contracts or assets of Sarepta
(or any of its Affiliates). It specifically includes but is not limited to
Sarepta (or any of its Affiliates’) business plans, product concepts, technical
know-how, methods of and other information relating to operations, development
strategies, distribution arrangements, financial data, marketing plans, and
business practices, policies, or objectives. Confidential Information also
includes any information which has been made available to Sarepta (or any of its
Affiliates) by or with respect to third parties and which Sarepta (or any of its
Affiliates) is obligated to keep confidential.

 

  1.4 “Invention” means any product, device, technique, know-how, computer
program, algorithm, method, process, procedure, improvement, discovery or
invention, whether or not patentable or copyrightable and whether or not reduced
to practice, that (a) is within the scope of Sarepta’s (or any of its
Affiliates’) business, research or investigations or results from or is
suggested by any work performed by me for Sarepta (or any of its Affiliates) and
(b) is created, conceived, reduced to practice, developed, discovered, invented
or made by Employee during the Term, whether solely or jointly with others, and
whether or not while engaged in performing work for Sarepta.

 

  1.5 “Material” means any product, prototype, model, document, diskette, tape,
picture, design, recording, writing or other tangible item which contains or
manifests, whether in printed, handwritten, coded, magnetic or other form, any
Confidential Information, Invention or Proprietary Right.

 

  1.6 “Proprietary Right” means any patent, copyright, trade secret, trademark,
trade name, service mark, maskwork or other protected intellectual property
right in any Confidential Information, Invention or Material.

 

  1.7 “Work Product” means any information, created by Employee, Sarepta (or any
of its Affiliates), and/or jointly by Employee and Sarepta (or any of its
Affiliates) during Employee’s employment with Sarepta in connection with
Sarepta’s (or any of its Affiliates’) research, development and
commercialization of drugs and related products, including but not limited to,
data, reports, analysis, summaries, formulae, ideas, research, developments,
inventions (patentable or not), processes, designs, drawings, works, clinical
data and analysis, biological materials, chemical formulas, trade secrets,
concepts, know-how, improvements, techniques, products, and any and all results
of the research and development process.

 

  1.8 “Term” means the term of Employee’s employment or independent contracting
relationship with the Sarepta, whether on a full-time or part-time basis, as
well as the period preceding execution of this Agreement, retroactive to the
first date of Employee’s employment.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2. Disclosure, Use Restrictions and Proprietary Rights.

 

  2.1 Disclosure and Use.

 

  2.1.1 Except as expressly provided in this Agreement, during the Term and
thereafter, Employee shall retain all Confidential Information in confidence and
shall not directly or indirectly, disclose, reveal, divulge, publish or
otherwise make known any of the Confidential Information for any reason or
purpose whatsoever without Sarepta’s prior written consent, which may be
withheld at Sarepta’s sole discretion, and solely on a need to know basis used
only in accordance with this Agreement. Employee shall take all steps necessary
to safeguard and protect the Confidential Information from unauthorized access,
use or disclosure by or to others, including but not limited to, maintaining
appropriate security measures. The obligations of confidence set forth in this
Agreement shall extend to any of Employee’s Representatives that may receive
Confidential Information and Employee shall be responsible for any breach of
this Agreement by his or her Representatives.

 

  2.1.2 In accordance with Section 2.4 below, Employee shall notify Sarepta
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information or any other breach of this Agreement by Employee or his or her
Representatives, and will cooperate with Sarepta to assist Sarepta to regain
possession of the Confidential Information and prevent its further unauthorized
use or disclosure.

 

  2.2 Exemptions. Employee shall not be bound by the obligations restricting
disclosure and use set forth in this Agreement with respect to Confidential
Information, or any part thereof, which: (i) was known by Employee prior to
disclosure; (ii) was lawfully in the public domain prior to its disclosure, or
becomes publicly available other than through a breach of this Agreement;
(ii) was disclosed to Employee by a third party, provided such third party is
not in breach of any confidentiality obligation in respect of such information;
(iv) is independently developed by Employee, where the burden is on Employee to
prove independent development; or (v) is disclosed when such disclosure is
compelled pursuant to legal, judicial or administrative proceedings, or
otherwise required by law, subject to Employee giving reasonable prior notice to
Sarepta to allow Sarepta to seek protective court orders. The foregoing
exemptions shall extend to any Representatives that receive or have received
Confidential Information.

 

  2.3 Proprietary Rights. During the Term, Employee (including his or her
Representatives) shall not acquire any rights, express or implied, in the
Confidential Information of Sarepta (including its Affiliates), except for the
limited use specified in this Agreement. The Confidential Information, including
all right, title and interest therein, remains the sole and exclusive property
of Sarepta (and/or its Affiliates).

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  2.4 Compulsory Disclosure. If Employee is legally compelled to disclose any of
the Confidential Information, Employee shall promptly provide written notice to
Sarepta to enable Sarepta (at its sole cost and expense) to seek a protective
order or other appropriate remedy to avoid public or third-party disclosure of
its (or its Affiliates’) Confidential Information. If such protective order or
other remedy is not obtained, Employee shall furnish only so much of the
Confidential Information that it is legally compelled to disclose, and shall
exercise its commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information. Employee
shall cooperate with and assist Sarepta, at Sarepta’s expense, in seeking any
protective order or other relief requested pursuant to this Section 2.4.

 

3. Ownership of Confidential Information, Inventions, Materials, Work Product
and Proprietary Rights.

 

  3.1 Sarepta (and/or its Affiliates) will be the exclusive owner of all
Confidential Information, Inventions, Materials, Work Product and Proprietary
Rights. To the extent applicable, all Materials will constitute “works for hire”
under applicable copyright laws. Employee will not at any time use Sarepta’s (or
any of its Affiliates’) name, trademarks, trade names or other Proprietary
Rights in any advertising or publicity without Sarepta’s consent.

 

  3.2 Employee hereby assigns and transfers, and agrees to assign and transfer,
to Sarepta all rights and ownership that Employee has or will have in
Confidential Information, Inventions, Materials, Work Product and Proprietary
Rights, subject to the limitations set forth in Section 3.5 and the Notice in
Section 3.6 below. Further, Employee waives any moral rights that Employee may
have in any Confidential Information, Inventions, Materials, Work Product and
Proprietary Rights. Employee will take such action (including signature and
assistance in preparation of documents or the giving of testimony) as may be
requested by Sarepta to evidence, transfer, vest or confirm Sarepta’s rights and
ownership in Confidential Information, Inventions, Materials, Work Product and
Proprietary Rights. Employee agrees to keep and maintain adequate and current
written records of all Inventions and Proprietary Rights during the Term. The
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by Sarepta. The records will be available to and remain
the sole property of Sarepta at all times. Employee will not contest the
validity of any Proprietary Right, or aid or encourage any third party to
contest the validity of any Proprietary Right of Sarepta.

 

  3.2.1 If Sarepta is unable for any reason to secure Employee’s signature to
fulfill the intent of the foregoing paragraph or to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions assigned to Sarepta above, then Employee irrevocably
appoints Sarepta and its authorized agents as Employee’s agent and attorney in
fact, to transfer, vest or confirm Sarepta’s rights and to execute and file any
such applications and to do all other lawful acts to further the prosecution and
issuance of letters patent or copyright registrations with the same legal force
as if done by Employee.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  3.3 Except as required for performance of Employee’s work for Sarepta or as
authorized in writing by Sarepta, Employee will not (a) use, disclose, sell,
publish or distribute any Confidential Information, Inventions, Materials, Work
Product or Proprietary Rights or (b) remove any Materials from Sarepta’s (or its
Affiliates’) premises. Employee shall maintain at his or her work station and/or
any other place under his or her control only such Confidential Information,
Inventions, Materials, Work Product and Proprietary Rights as Employee has a
current “need to know,” and will return it when that need no longer exists.
Employee shall not make copies of or otherwise reproduce Sarepta’s (or any of
its Affiliates’) Confidential Information, Inventions, Materials or Proprietary
Rights, unless there is a legitimate business need of Sarepta for reproduction.

 

  3.4 Employee will promptly disclose to Sarepta all Confidential Information,
Inventions, Materials or Proprietary Rights, as well as any business opportunity
which comes to Employee’s attention during the Term and which relates to
Sarepta’s (or any of its Affiliates’) business or which arises as a result of
Employee’s employment with Sarepta. Employee will not take advantage of or
divert any such opportunity for the benefit of Employee or any other person
either during or after the Term without the prior written consent of Sarepta.

 

  3.5 Exhibit A is a list describing inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to the Term (collectively referred to as “Prior Inventions”), which belong to
Employee, which relate to Sarepta’s (or any of its Affiliates’) current or
proposed business, products or research and development, and which are not
assigned to Sarepta (or any of its Affiliates); or, if no such list is attached,
Employee represents that there are no such Prior Inventions. If, during the
Term, Employee incorporates or allows Sarepta (or any of its Affiliates) to
incorporate into a Sarepta product (or a product of any of its Affiliates),
process or machine a Prior Invention owned by Employee or in which Employee has
an interest, Sarepta is granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use, offer
to sell, and sell such Prior Invention as part of or in connection with such
product, process or machine. If, during the Term, Employee incorporates or
allows Sarepta (or any of its Affiliates) to incorporate into a Sarepta product
(or a product of any of its Affiliates), process or machine a Prior Invention
not listed in Exhibit A (Non-Listed Prior Invention), Employee shall provide to
Sarepta within thirty (30) days written notice of such Non-Listed Prior
Invention and written documentation proving Employee’s rights to or ownership
interest in that Non-Listed Prior Invention. Employee agrees that failure to
timely provide such written notice and documentation bars Employee from
asserting against Sarepta (or any of its Affiliates) any rights to or ownership
interest in the Non-Listed Prior Invention.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  3.6 NOTICE: Notwithstanding any other provision of this Agreement to the
contrary, this Agreement does not obligate Employee to assign or offer to assign
to Sarepta (or any of its Affiliates) any of Employee’s rights in an invention
for which no equipment, supplies, facilities or trade secret information of
Sarepta (or any of its Affiliates) was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates (i) directly to the
business of Sarepta (or any of its Affiliates) or (ii) to Sarepta’s (or any of
its Affiliates’) actual or demonstrably anticipated research or development, or
(b) the invention results from any work performed by Employee for Sarepta (or
any of its Affiliates).

 

4. Remedies. Employee acknowledges and agrees that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of this Agreement by the Employee or any of his or her
Representatives would cause Sarepta (and its Affiliates) irreparable harm and
that money damages would not be an adequate remedy. Employee agrees on behalf of
him or herself and his or her Representatives that Sarepta (and its Affiliates)
shall be entitled to equitable relief, including, without limitation, an
injunction or injunctions (without the requirement of posting a bond, other
security or any similar requirement or proving any actual damages), to prevent
breaches or threatened breaches of this Agreement by Employee or any of his or
her Representatives and to specifically enforce the terms and provisions of this
Agreement, this being in addition to any other remedy to which Sarepta (or its
Affiliates) may be entitled at law or in equity.

 

5. Indemnification. Employee shall indemnify and defend Sarepta and its
Affiliates and Representatives and each of their respective directors, officers,
employees, managers, members, partners, shareholders, agents and affiliates
(collectively, the “Indemnified Persons”) against and hold each Indemnified
Person harmless from any and all liabilities, obligations, losses, damages,
costs, expenses, claims, penalties, lawsuits, proceedings, actions, judgments,
disbursements of any kind or nature whatsoever, interest, fines, settlements and
reasonable attorneys’ fees and expenses that the Indemnified Persons may incur,
suffer, sustain or become subject to arising out of, relating to, or due to the
breach of this Agreement by Employee or any of his or her Representatives. The
provisions of this Section 4 shall survive indefinitely any termination of this
Agreement, the completion or the termination of Employee’s employment.

 

6. Securities Laws. Employee hereby acknowledges that Sarepta is a publicly
traded company. Employee hereby acknowledges that Employee is aware that federal
and state securities laws prohibit any person who has received material,
non-public information (information about Sarepta or its business that is not
generally available to the public) concerning Sarepta, including, without
limitation, the matters that are the subject of this Agreement, from purchasing
or selling securities of Sarepta while in possession of such non-public
information, and from communicating that information to any other person who may
purchase or sell securities of Sarepta or otherwise violate such laws. Employee
specifically acknowledges these obligations and agrees to be bound by them,
including, without limitation, Sarepta’s insider trading policies in existence
as of the Effective Date and as may be adopted or changed in the future.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7. Term of Confidentiality Obligation.

 

  7.1 Term. The confidentiality obligations set forth in this Agreement shall
continue with regard to an item of information as long as that information
continues to meet the definition of “Confidential Information” and is not exempt
under Section 22.

 

  7.2 Return of Confidential Information. At any time upon written request by
Sarepta, Employee shall return or destroy all documents or other materials
embodying Confidential Information, shall retain no copies thereof, and shall
certify in writing that such destruction or return has been accomplished. The
confidentiality obligations set forth in this Agreement shall survive any
termination of the Agreement.

 

8. Further Obligations.

 

  8.1 During the Term, Employee will not, directly or indirectly, engage in, be
employed by, perform services for or otherwise participate in any competing
business or any other activity which conflicts with the commercial interests of
Sarepta (or any of its Affiliates).

 

  8.2 Employee’s execution, delivery and performance of this Agreement and the
performance of Employee’s other obligations and duties to Sarepta (and any of
its Affiliates) will not cause any breach, default or violation of any other
employment, nondisclosure, confidentiality, consulting or other agreement to
which Employee is a party or by which Employee may be bound. Attached as Exhibit
B is a list of all prior agreements now in effect under which Employee has
agreed to keep information confidential or not to compete or solicit employees
of any person.

 

  8.3 Employee agrees he or she will not use in performance of Employee’s work
for Sarepta or disclose to Sarepta (or any of its Affiliates) any trade secret,
confidential or proprietary information of any prior employer or other person if
and to the extent that such use or disclosure may cause a breach, default or
violation of any obligation or duty that I owe to such other person (e.g., under
any agreement or applicable law). Employee’s compliance with this paragraph will
not prohibit, restrict or impair the performance of Employee’s work, obligations
and duties to Sarepta (and its Affiliates).

 

9. Termination of Relationship.

 

  9.1

Employee hereby authorizes and specifically agrees to allow Sarepta to deduct
from his or her wages the value of any Sarepta property (including equipment,
goods, or other items provided to me by Sarepta during my employment) which he
or she fails to return when requested to do so by Sarepta, provided that such
deduction (a) does not exceed the cost of the item, (b) does not reduce
Employee’s salary below the statutory minimum applicable to exempt employees,
(c) is not made for normal wear and tear on or nonwillful loss or breakage of
the

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  provided item(s), and (d) is accompanied with a list of all items for which
deductions are being made. Employee also agrees that if Sarepta loans him or her
any money or advances Employee paid leave before it is earned or accrued, that
Sarepta can deduct from Employee’s wages the value of the balance of the unpaid
loan or unaccrued paid leave.

 

  9.2 Employee agrees that at the end of the Term Employee will deliver to
Sarepta (and will not keep in his or her possession, re-create or deliver to
anyone else) any and all Materials and other property belonging to Sarepta, its
successors or assigns.

 

  9.3 Employee agrees that after the Term, Sarepta may disclose this Agreement
to his or her new employer or another person to notify them of Employee’s rights
and obligations under this Agreement.

 

10. Employment at Will. Unless stated otherwise in a separately executed
Employment Agreement between Employee and Sarepta, Employee agrees that his or
her employment is “at will” which means that it can be terminated at any time by
Employee or Sarepta, with or without cause and with or without notice. Employee
agrees that any promise or obligation that his or her employment be on any other
basis than “at will” is invalid unless in writing signed by the
Chairwoman/Chairman of Sarepta’s Board of Directors.

 

11. General.

 

  11.1 Waiver. The failure of Sarepta to claim a breach of any term of this
Agreement shall not constitute a waiver of such breach or the right of Sarepta
to enforce any subsequent breach of such term.

 

  11.2 Assignment. This Agreement shall be binding on and inure to the benefit
of each Party and their respective successors and assigns.

 

  11.3 Severability. In the event that any provision of this Agreement is found
to be invalid, void or unenforceable, the Parties agree that unless such
provision materially affects the intent and purpose of this Agreement, such
invalidity, voidability or unenforceability shall not affect the validity of
this Agreement nor the remaining provisions herein.

 

  11.4 Governing Law. This Agreement shall be covered by the laws of
Massachusetts, without regard to that state’s conflict of law principles and
without regard to Employee’s relocating to any other state in which Sarepta does
business. The parties agree that the exclusive jurisdiction for any legal action
shall be Middlesex County, Massachusetts.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  11.5 Entire Agreement. This Agreement, along with any non-conflicting
provisions of any Employment Agreement that Employee may have signed,
constitutes the entire agreement between the parties on the subject matter
hereof and supersedes all prior agreements, communications and understandings of
any nature whatsoever, oral or written. In the event of any conflict, this
Agreement controls. This Agreement may not be modified or waived orally and may
be modified only in a writing signed by a duly authorized representative of both
parties. Nothing herein shall constitute an offer or guarantee of future
employment for Employee by Sarepta.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on the Effective Date.

 

Sarepta Therapeutics, Inc.     Douglas S. Ingram

By:  

 

    By:  

 

Name: M. Kathleen Behrens, Ph.D.

Title:   Chairwoman of the Board

     

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

Exhibit A is a list describing inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to the Term (collectively referred to as “Prior Inventions”), which belong to
Employee, which relate to Sarepta’s current or proposed business, products or
research and development, and which are not assigned to Sarepta; or, if no such
list is attached, Employee represents that there are no such Prior Inventions.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit B

Exhibit B is a list of all prior agreements now in effect under which Employee
has agreed to keep information confidential or not to compete or solicit
employees of any person; or, if no such list is attached, Employee represents
that there are no such prior agreements.